AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of E i f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. . , (For Offenses Committed On or After November 1, 1987)

Amado Guzman-Gutierrez Case Number: 3:19-mj-24623

Kimberly S. Trimble

Defendant's Attorney

 

   

1 Aro ena mea mE aed BE SE

REGISTRATION NO, 92152298

THE DEFENDANT: | fF DEC LY
pleaded guilty to count(s) 1 of Complaint Cad 2019
C1 was found guilty to count(s) - 7 cS oS BCT COURT

. ) SCUTHEAN DISTRICT OF CAL
after a plea of not guilty. bay soi

Accordingly, the defendant is adjudged guilty of such count(s), which involve thé followirig offersets)

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s) |
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
LI Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
‘imprisoned for a term of: .
: ie

/CKTIME SERVED O _. days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

_ United States Attorney of any material change in the defendant's economic circumstances,

Tuesday, December 17, 2019
Date of Imposition of Sentence

 

  

 

/ : a , , . , ,
Received” ey \ |
{DUM f | HONORABLE BARRY M. KURREN
i of \. | UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | 3:19-mj-24623

 
